OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                                     AUSTIN




 ~norable       John D. Reed, Commissioner
.BUreell     of Labor Statimtica
 Auatin,      TeXtI
 psar Sir:
                                                                       NO.
                                                                      sl-
                                                                      ;Wii-
                                                                      rredea

                    Your recent ~conuuunl               d to the Attorney
 General          of Texas reads in par




                                                011of human life
                                                 worked, but for
                                                ime shall be paid




            aupereeding or In conflict   with the provirlom~
            of statutes premcrlbing the compensation, houra
            of work, and other conditiona    of employment of
            employeea of the United States.’
Jionorable   John D. Reed, page 2


            “Will you please conelder this ExeoutHe
      Order and advise me vhether or not thla oonf’llct8
      vith our Artlale 5172, R.C.S.,   and if 80, doe8
      said Executive Order No. 9240 supersede and take
      precedence over our Atate atatute?’
             Executive    Order 100. 9240 reads   in part aa follows:

            “I. That the folloving   principlea  and reg-
      ulatione ahall apply for the duration of the war
      to the payment of premium and overtime wage cram-
      peneation on all vork relating    to the proaecu-
      tlon of the war:
             “A.   Ho premium wage or extra oompenea-
                   tion &all be paid to any employee
                   ln the United States,  ltr territories
                   or posaeealona,  for vork on SatuMaj
                   or &undag except where rush vork is
                   performed by the employee on the elxth
                   or revsnth day v6rked in him regulu-
                   ly eoheduled workweek end aa hereln-
                   after movlded*
                   “(I)   Uhere because of emergency
                          sendltione   an employee lr re-
                          qtired to work for seven eon-
                          recutive   days In any regulhr-
                          19 scheduled vorkveek a pre-
                          lnium wage of double time com-
                          pensation shall be paid for
                          work on the seventh day.

                   o(2)   khre    required by the prod-
                          elona of lav 0~ employment oon-
                          tracts,   not more than time and
                          one-ha&f vage co+?nsatlon
                          shall be paid for aork in ex-
                          cess of eight hourcl in any day
                          or forty hourr in any vorkveek
                          or for vork performed on the
                          eixth day vorked In any qgu-
                          laxly scheduled workweek.
honorable   John D. Reed, page 3


           The exception In said Executive Order quoted in your
letter applies only to “employees of the United States” whose
pages and hours of service are epeclflcally   regulated by etat-
ute.   The exccptlon  does nGt apply tG one not an employee of
the United ttates Governwnt.
            Article   5168, R. C. S. of Texas,     reads aa follows   :
              “No female shall be employed In any factory,
      mine, mill, workshop, meahsnical or mercantile         ee-
      tabliehnent,    hotel, restaurant,   rooming house,
      theater, novlng picture show, barber shop, tele-
      graph, telephone OP other offioe,       express or
      transportation     company, or any State institution,
      or any other establishment,     Institution    or enter-
      prise where females are employed, for more than
      nine i-nurr in any one oalendar day, nor more than
      fifty-four    hours in any one oalendar veek."
            Then follows   the exception    in Artlale   5172, A. C. S.
of Texas:
            I . . . In cases of extraordinary   emergencies
      euoh as great pub110 calaaitlee,    or vhere it be-
      ooznee necessary for the protection   of human life
      or property,   longer hours may be worked, but l’ort
      such time not lees than double time shall be paid
      such female with her consent.”
           The effect of the Texas statutes   18 to prohibit  a
female employee from worklng more than nine hour8 in any twenty-
four hour period and not more than fifty-four    hours In any on8
veek except In cases of “extraordinary   emergenc3.ee” in vhich
event longer hours may be worked but for such extra time *not
lees than double time shall be peld such female with her con-
sent.”
             After careful reading of subsection         (1) of Section A,
wwaph        1,  of the   Exeoutlve  Order it  18  claar    that said eub-
section does not conflict        with any provision    of the Texas etat-
ute here under oonsideratlon.         Under both the Executive       Order and the
Texa*  atatuter,    vhere,   because  of an emergency, the employue works
more than six days in any work week, such employee shall receive
a premium waga of double time aompeneation for vork done on the
seventh day.
Honorable John D. Reed, page 4


           In the United States Supreme Court case of Xrl~
RalI.road v, let+ York, 233 U.S. 671, 58 L. Rd. 1149, 34 S.
Ct. 756 (1914), the rule 1s rrtated thus;
           “Indeed, v&n Congress acts in such a uay~
     as to manifest    it2 purpose to exercise  lte constl-
     tutlonal   authority,  the regulatlva  power- of the
     state ceases to exist.’
           In order to aid in the effective     prosecution  of the
var, Congreea has authorleed the Preeldant to issue Executive
Orders etablllring    prices,  wagea and aalarlea.    Acting under
authority granted to him, the President haa Issued hlr Rxecu-
tive  Order lo. 9240.     The Exeautlve Order la concerned only with
the payment of over-time or premium wages in “work relating        to
the prosecution    of the var.”
            When therefore   the gueation   of over-time pay uleee
as  to ‘work relating to the prosecution      of the war” the Execu-
tive Order will control.      It IS Only ln this connection that
the Sate statute is superseded.         When the work la not relat-
ed to the proeecutlon     of the Wr FXecutlve Order Ho. 9240 hrre
no applioation.
           Executs.ve    Order Ho. 9240 further    provldee:
           “B. No premium wage or extra        ccuapenea-
                 tiGLi shall be paid for vork on cue-
                 tomary holidays except that time and
                 one-half vage compenaatlon shall be
                 paid for work performed on any of
                 the follovfng  holidays only:
                              New Year’s Day
                              Fourth of July
                              Labor.Day
                              Thanksgiving   Day
                              Christmas Dey
                 and either Memorial Dey or one oth-
                 er such holiday of greater 10081
                 importance. *
~Honomble John 0. Reed, page 5


          Fhe above quoted eeotion is not in oonfllct  with
any zexm statutea but merely provides extra c~mstion
for  work relating   to the proarcutlon of the war when per-
fo+d   on the apeclfled   holidaya.


                                         Youra very trulJr




EW;db